MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Apr 29 2020, 10:52 am
regarded as precedent or cited before any                                 CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Christopher Kunz                                         Jenny R. Buchheit
Marion County Public Defender                            Stephen E. Reynolds
Indianapolis, Indiana                                    Sean T. Dewey
                                                         Ice Miller, LLP
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                               April 29, 2020
Commitment of M.T.                                       Court of Appeals Case No.
Appellant-Respondent,                                    19A-MH-2330
                                                         Appeal from the Marion Superior
        v.                                               Court
                                                         The Honorable Steven R.
Options Behavioral Health                                Eichholtz, Judge
Systems,                                                 The Honorable Melanie Kendrick,
Appellee-Petitioner.                                     Magistrate
                                                         Trial Court Cause No.
                                                         49D08-1908-MH-34159



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-MH-2330 | April 29, 2020                Page 1 of 10
                                          Statement of the Case

[1]   M.T. (“M.T.”) appeals the trial court’s order for his involuntary regular civil

      commitment.1 M.T. argues that there was insufficient evidence to support his

      regular commitment because Options Behavioral Health Systems (“Options”)

      did not prove by clear and convincing evidence that he was “gravely disabled,”

      as defined by INDIANA CODE § 12-7-2-96. Concluding that there was sufficient

      evidence, we affirm


[2]   We affirm.


                                                          Issue

               Whether there was sufficient evidence to support the trial court’s order
               for M.T.’s involuntary regular civil commitment.

                                                          Facts

[3]   In early August 2019, thirty-nine-year-old M.T. traveled from Indianapolis to

      Chicago. While in Chicago, M.T. spent his days at the library and his nights

      sleeping on the streets. Eventually, M.T. called his brother, V.L., and mother




      1
       In Civil Commitment of T.K. v. Dep’t of Veterans Affairs, 27 N.E.3d 271, 273 n.1 (Ind. 2015), the Indiana
      Supreme Court explained:
               In Indiana, an adult person may be civilly committed either voluntarily or involuntarily.
               Involuntary civil commitment may occur under for circumstances if certain statutorily
               regulated conditions are satisfied: (1) “Immediate Detention” by law enforcement for up to
               24 hours; “Emergency Detention” for up to 72 hours; (3) “Temporary Commitment” for
               up to 90 days; and (4) “Regular Commitment” for an indefinite period of time that may
               exceed 90 days.
      (internal citations omitted).

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-2330 | April 29, 2020                      Page 2 of 10
      and informed them where he was. V.L. and M.T.’s mother drove to Chicago to

      pick up M.T. As they drove back to Indianapolis, M.T. explained that “the

      voices” had told him to go to Chicago and to not take his medication. (Tr. 20).

      V.L. and M.T.’s mother encouraged M.T. to go to the hospital after his

      Chicago trip, but he refused.


[4]   On August 15, 2019, M.T. was found walking in the middle of a busy street

      with his eyes closed, saying that he was a rapist and a murderer. The police

      took him to Community Hospital, and a Community Hospital physician filed

      an application for emergency detention. The next day, M.T. was transferred to

      Options. Options then filed a Report Following Emergency Detention. This

      report included a Physician’s statement signed by Dr. Richard Payne (“Dr.

      Payne”), who stated that M.T. was suffering from Schizophrenia and Bipolar

      Disorder and was gravely disabled. The trial court ordered M.T. to be detained

      for an evidentiary hearing to be held on August 22.


[5]   At the evidentiary hearing, Dr. Payne and V.L. testified. Dr. Payne testified

      that he was a psychiatrist with Options, and that M.T. had a diagnosis of

      Paranoid Schizophrenia. Dr. Payne testified that M.T. “presents [as] very

      paranoid. He talks to himself when others, you know, when there is no one

      there[,]” and that M.T. was “very guarded.” (Tr. 7). Dr. Payne explained that

      upon his admission to Options, M.T. was expressing suicidal ideations.

      According to Dr. Payne, M.T. had refused to eat or drink water for several

      days, and his refusal was “severe” and stemmed from his mental illness. (Tr.

      9). Dr. Payne testified that he was concerned about M.T. because of his

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-2330 | April 29, 2020   Page 3 of 10
      Paranoid Schizophrenia. Specifically, Dr. Payne explained that “[M.T.]

      believes that these things are so real[,]” and that he will take action to alleviate

      his paranoia. (Tr. 9). Further, that action may involve harming “the people

      who he feels may be after him or to end his own life.” (Tr. 9-10).


[6]   Dr. Payne further testified that M.T. had no insight into his mental illness. He

      explained that this lack of insight affected M.T.’s ability to seek care or take

      medication. Further, Dr. Payne stated that M.T. believed he did not need

      medication, and that this belief has led to multiple hospital admissions.

      According to Dr. Payne, M.T. had been hospitalized ten times since 2013. Dr.

      Payne believed that M.T. had been hospitalized five times in 2019, and that,

      prior to being hospitalized in August 2019, M.T.’s most recent hospitalization

      was in February 2019. As a result of the February hospitalization, M.T. was

      temporarily committed; it terminated in May 2019.


[7]   When asked how M.T.’s Paranoid Schizophrenia impacts his judgment or

      ability to function independently, Dr. Payne explained that M.T. was unable to

      make simple decisions, did not currently have a job, and would not be able to

      hold a job because “he could not even respond to simple tasks that we were

      trying to get him to do.” (Tr. 10). Dr. Payne stated that based on his treatment

      of M.T., he believed that M.T. was “[g]ravely disabled and severely disabled[]”

      and that “[t]his is someone [he] worr[ies] about extremely.” (Tr. 11). When

      asked if M.T. presented a substantial risk of harming himself, Dr. Payne

      answered in the affirmative. Dr. Payne explained that a regular commitment

      was necessary because:

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-2330 | April 29, 2020   Page 4 of 10
              [M.T.] has all of these hospitalizations just this year and he has
              had over – about ten since two thousand and thirteen. You do not
              get too many chances with a schizophrenic. Usually, to get well in
              that time – usually something happens. You know, a lot of them
              end up dead or they get so frightened and paranoid they feel that
              they have to attack you or attack random people.

      (Tr. 12). Dr. Payne testified that, if the regular commitment were granted, he

      planned to put M.T. on a long acting injectable medication. He further

      recommended that M.T. remain inpatient “for several months at first” and then

      be “transfer[red] to a state facility where he could be treated longer because he

      just had not gotten well.” (Tr. 13-14). Dr. Payne indicated that with treatment,

      M.T.’s prognosis would be “[s]ubstantially better than it [was] now[,]” and

      without treatment, “his prognosis [was] very poor[.]” (Tr. 14).


[8]   M.T.’s older brother, V.L., testified about M.T.’s trip to Chicago when he spent

      his days at the library and nights sleeping on the street. V.L. expressed

      concerns regarding whether M.T. could independently support himself. He

      explained that M.T. had previously lived in an apartment but had been evicted

      because he did not pay his rent. V.L. further explained that their mother had

      allowed M.T. to live with her, but that M.T. did not want to do so, preferring

      instead to stay at the Wheeler Mission or to sleep on the streets. When asked

      whether his brother had been taking his medication or had otherwise been

      compliant with his treatment, V.L. testified that M.T. had not. Later in V.L.’s

      testimony, he explained that in 2005, M.T. had claimed that voices had told

      M.T. to jump out of a three-story-window, which he acted on. Additionally, in

      2016, M.T. claimed the voices told him to kill himself, leading M.T. to drive


      Court of Appeals of Indiana | Memorandum Decision 19A-MH-2330 | April 29, 2020   Page 5 of 10
       into a highway median. V.L. stated that his brother’s illness and suicidal

       behavior were “a vicious cycle.” (Tr. 21).


[9]    At the conclusion of the hearing, the trial court found that M.T. was “gravely

       disabled,” and granted the petition for his regular commitment. As a basis for

       its decision, the court explained as follows:


                        The court finds that the testimony and evidence today from
                        the doctor as well as the brother and the fact that [M.T.]
                        was on a previous commitment this year in February – it
                        expired in May. And there ha[ve] been at least two if not
                        three possible admissions since then. There have been five
                        total admissions this year alone. Shows that would be the
                        least restrictive alternative at this point is a regular
                        commitment as a temporary commitment gave [M.T.] an
                        opportunity to follow up with treatment on his own and he
                        did not do so. The multiple admissions show that – or also
                        show that he is – has a substantial impairment in his
                        judgment that is leading to an obvious deterioration in his
                        ability to function as well as care for himself. Testimony
                        that he has not been eating in addition to again, the multiple
                        admissions recently show that the respondent is gravely
                        disabled. The court will grant a regular commitment at this
                        point and find it is the least restrictive.

       (Tr. 25). The court also ordered that M.T. take all medications as prescribed,

       attend all clinic sessions as scheduled, and maintain his address and phone

       number with the court. M.T. now appeals.


                                                    Opinion

[10]   On appeal, M.T. contends that there was insufficient evidence to support his

       involuntary regular commitment because Options did not prove by clear and

       convincing evidence that he was “gravely disabled.” “‘[T]he purpose of civil

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-2330 | April 29, 2020   Page 6 of 10
       commitment proceedings is dual: to protect the public and to ensure the rights

       of the person whose liberty is at stake.’” T.K. v. Dep’t of Veterans Affairs, 27
N.E.3d 271, 273 (Ind. 2015) (quoting In re Commitment of Roberts, 723 N.E.2d
474, 476 (Ind. Ct. App. 2000)). The liberty interest at stake in a civil

       commitment proceeding goes beyond a loss of one’s physical freedom, and

       given the serious stigma and adverse social consequences that accompany such

       physical confinement, a proceeding for an involuntary civil commitment is

       subject to due process requirements. Id.


[11]   To satisfy the requirements of due process, the facts justifying an involuntary

       commitment must be shown by clear and convincing evidence. In re

       Commitment of G.M., 743 N.E.2d 1148, 1151 (Ind. Ct. App. 2001). Clear and

       convincing evidence is defined as an intermediate standard of proof greater than

       a preponderance of the evidence and less than proof beyond a reasonable doubt.

       T.D. v. Eskenazi Midtown Cmty. Mental Health Ctr., 40 N.E.3d 507, 510 (Ind. Ct.

       App. 2015). In order to be clear and convincing, the existence of a fact must be

       highly probable. Id. When we review the sufficiency of the evidence

       supporting an involuntary commitment, we will affirm if, “considering only the

       probative evidence and the reasonable inferences supporting it, without

       weighing evidence or assessing witness credibility, a reasonable trier of fact

       could find [the necessary elements] proven by clear and convincing evidence.”

       T.K., 27 N.E.3d at 273. (quotation and citation omitted).


[12]   To obtain an involuntary commitment, a petitioner is “required to prove by

       clear and convincing evidence that: (1) the individual is mentally ill and either

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-2330 | April 29, 2020   Page 7 of 10
       dangerous or gravely disabled; and (2) detention or commitment of that

       individual is appropriate.” IND. CODE § 12-26-2-5(e) (format altered). Thus,

       here, Options had the burden of proving subsections (1) and (2) by clear and

       convincing evidence.


[13]   M.T. does not dispute that he is mentally ill. Rather, he argues that there was

       insufficient evidence to support the trial court’s conclusion that, as a result of

       his mental illness, he is gravely disabled. Gravely disabled is defined as:


               a condition in which an individual, as a result of mental illness, is
               in danger of coming to harm because the individual:

                  (1) is unable to provide for that individual’s food, clothing,
                  shelter, or other essential human needs; or

                  (2) has a substantial impairment or an obvious deterioration
                  of that individual’s judgment, reasoning, or behavior that
                  results in the individual’s inability to function independently.


       IND. CODE § 12-7-2-96. Because this statute is written in the disjunctive, a trial

       court’s finding of grave disability survives if we find that there was sufficient

       evidence to prove either that the individual was unable to provide for his basic

       needs or that his judgment, reasoning, or behavior is so impaired or

       deteriorated that it results in his inability to function independently. Civil

       Commitment of W.S. v. Eskenazi Health, Midtown Cmty. Health, 23 N.E.3d 29, 34

       (Ind. Ct. App. 2014), trans. denied.


[14]   M.T. asserts that the evidence does not show that he was “gravely disabled.”

       Specifically, he argues that the court “stated two reasons for finding that M.T.

       was gravely disabled – he has had multiple hospital admissions and has not
       Court of Appeals of Indiana | Memorandum Decision 19A-MH-2330 | April 29, 2020   Page 8 of 10
       been eating[]” and that neither one of these reasons supported a finding of grave

       disability. (M.T.’s Br. 9). In response, Options argues that there was sufficient

       evidence that M.T. was “gravely disabled.” We agree with Options.


[15]   The record reveals that there was evidence that M.T.’s judgment, reasoning, or

       behavior was so impaired or deteriorated that it results in his inability to

       function independently. Specifically, M.T. was found walking in the middle of

       a busy street with his eyes closed, saying that he was a rapist and a murderer.

       Dr. Payne testified that M.T. suffers from Paranoid Schizophrenia and that he

       was “very paranoid[]” and “guarded.” (Tr. 7). The doctor explained that when

       M.T. arrived at Options, M.T. expressed suicidal ideations, and refused to eat

       or drink water for several days. Dr. Payne explained that M.T.’s refusal was

       “severe” and stemmed from his mental illness. (Tr. 9). When asked how

       M.T.’s Paranoid Schizophrenia impacts his judgment or ability to function

       independently, Dr. Payne explained that M.T. was unable to make simple

       decisions and would not be able to hold a job because he could not respond to

       simple tasks.


[16]   Additionally, there was evidence that M.T. was unable to provide for his basic

       needs. Dr. Payne indicated that M.T. had no insight into his mental illness,

       and that this lack of insight affected M.T.’s ability to seek care or take

       medication because he did not believe he needed medication. Furthermore,

       V.L. explained that he did not believe that M.T. could independently support

       himself because M.T. previously had lived in an apartment but had been evicted

       because he did not pay his rent. V.L. further explained that their mother

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-2330 | April 29, 2020   Page 9 of 10
       allowed M.T. to live with her, but that M.T. did not want to do so, preferring to

       stay at the Wheeler Mission or to sleep on the streets.


[17]   Based upon the record, we conclude that clear and convincing evidence

       supports the trial court’s determination that M.T. was gravely disabled for

       purposes of his involuntary regular commitment. See, e.g., Golub v. Giles, 814
N.E.2d 1034, 1039 (Ind. Ct. App. 2004) (patient’s refusal to accept his mental

       illness and cooperate with his treatment, paired with his history of mental

       health issues and destructive behavior, was sufficient to support a finding of

       grave disability), trans. denied. Accordingly, we affirm the trial court’s

       commitment order.


[18]   Affirmed.


       Bradford, C.J., and Baker, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MH-2330 | April 29, 2020   Page 10 of 10